IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 46135

STATE OF IDAHO,                                 )
                                                )    Filed: November 18, 2019
       Plaintiff-Respondent,                    )
                                                )    Karel A. Lehrman, Clerk
v.                                              )
                                                )    THIS IS AN UNPUBLISHED
CHRISTOPHER SCOTT FRANKS,                       )    OPINION AND SHALL NOT
                                                )    BE CITED AS AUTHORITY
       Defendant-Appellant.                     )
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Nancy Baskin, District Judge.

       Order denying motion to suppress and judgment of conviction, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Kimberly A. Coster,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Ted S. Tollefson, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Christopher Scott Franks appeals from his judgment of conviction and sentence for
trafficking in heroin. Franks argues the district court erred in denying his motion to suppress.
Specifically, he argues his statements were involuntarily made and must be suppressed under
Miranda v. Arizona, 384 U.S. 436 (1966). For the reasons set forth below, we affirm.
                                                I.
                     FACTUAL AND PROCEDURAL BACKGROUND
        Deputy Zuberer, a Deputy at the Ada County jail, received information that drugs were
present in two specific cells: 710 and 740. Franks was being held at the jail in cell 710, awaiting
trial on charges unrelated to this appeal. After receiving the tip, Deputy Zuberer reviewed
Franks’ Telemate 1 account and discovered a number of unusual transactions. With the assistance

1
       Telemate is a system used by the Ada County Sheriff’s Department to deposit funds for
inmates.

                                                1
of two other deputies, Zuberer opened cell 710 and handcuffed the occupants. The deputies then
escorted the inmates to the shower area where they could perform individual strip searches for
drugs. Per policy, Deputy Zuberer separated Franks from the other inmates to perform the
search. Before doing so, the Deputy asked Franks if he had any drugs or weapons on him.
Franks responded “no” but nodded his head in the affirmative and reached into his pants to
remove a sock which he handed to Deputy Zuberer. The sock contained heroin.
       The State charged Franks with trafficking in heroin and possessing major contraband
inside the jail. He filed a motion to suppress, arguing his responses to the deputy’s question
were obtained in violation of his Fifth Amendment rights, were made involuntarily, and were the
product of coercion. 2 The district court denied the motion, finding Franks was not in custody
and so Miranda warnings were not required, and that his responses were voluntary. As part of a
plea agreement, Franks pled guilty to trafficking in heroin (Idaho Code § 37-2732B(a)(6)), and
reserved his right to appeal the denial of his motion to suppress. The district court entered
judgment and Franks was sentenced to eighteen years with ten years determinate and eight years
indeterminate. Franks timely appeals.
                                                II.
                                   STANDARD OF REVIEW
       The standard of review of a suppression motion is bifurcated. When a decision on a
motion to suppress is challenged, we accept the trial court’s findings of fact that are supported by
substantial evidence, but we freely review the application of constitutional principles to the facts
as found. State v. Atkinson, 128 Idaho 559, 561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a
suppression hearing, the power to assess the credibility of witnesses, resolve factual conflicts,
weigh evidence, and draw factual inferences is vested in the trial court. State v. Valdez-Molina,
127 Idaho 102, 106, 897 P.2d 993, 997 (1995); State v. Schevers, 132 Idaho 786, 789, 979 P.2d
659, 662 (Ct. App. 1999).
                                                III.
                                           ANALYSIS
       Franks argues the district court erred in its determination that he was not in custody for
purposes of Miranda. Specifically, Franks argues that under the correct application of law,

2
        Franks did not move to suppress the heroin which he handed to Deputy Zuberer, only the
verbal statement and non-verbal admission he made in response to the deputy’s question.
                                                 2
suppression of his incriminating responses was required. We disagree. The requirement for
Miranda warnings is triggered by custodial interrogation. State v. Medrano, 123 Idaho 114, 117,
844 P.2d 1364, 1367 (Ct. App. 1992). Determining whether an already incarcerated individual
was subjected to a custodial interrogation has been specifically addressed by the courts. The
United States Supreme Court has firmly rejected the assumption that incarceration automatically
renders a prisoner “in custody” for purposes of Miranda even when that prisoner is isolated from
the general prison population. Howes v. Fields, 565 U.S. 499, 508 (2012). Custody is a term of
art that specifies circumstances that are thought generally to present a serious danger of
coercion. 3 Id. at 509. In Howes, the Supreme Court identified several relevant factors for courts
to consider when examining whether a reasonable person or prisoner would have felt free to
terminate the interrogation and leave. Id. These factors include the location of the questioning,
its duration, statements made during the interview, the presence or absence of physical restraints
during the questioning, and the release of the interviewee at the end of the questioning. Id.
Here, Franks had been in custody for five weeks. The district court expressly considered the
factors listed above in turn.
       In addressing the first factor, the district court determined the location Franks was taken
to perform the strip search was per proper jail protocol and that Franks was familiar with this
procedure. It stated, “[T]he location was proper in that all eight inmates were moved to an area
where the private strip-searches could take place, that that was normally done in the intake
booking area because there are no cameras and for inmate privacy . . . .”
       The court further noted that Franks had been involved in numerous strip searches and
there was no evidence that would suggest that deputies do not have the right to search any inmate
as part of “jail safety and the need to eliminate contraband from the jail.” As the Supreme Court
noted in Howes, normal jail processes, to which the inmates are accustomed, do not have the
same coercive effect as those restrictions might were they not incarcerated.          The record



3
        The Howes Court noted that the danger of coercion is not as great in the circumstance of
an already incarcerated person because generally (1) a person who is already incarcerated does
not experience the shock that comes with arrest and removal from familiar surroundings; (2) a
person already incarcerated is not likely to be lured into speaking in order to secure prompt
release; and (3) an already incarcerated person knows that law enforcement officers questioning
him lack authority to affect the duration of his sentence. Howes v. Fields, 565 U.S. 499, 511
(2012).
                                                3
establishes that a strip search is part of proper jail procedure, and was not used in a way that
would be coercive.
       As to duration, the second factor, the court determined that it was “extremely short” and a
“standard officer safety question.”    We agree that this simple question was not posed to
investigate a crime, but as part of standard protocol as Deputy Zuberer testified. After Franks
responded “no” to the question, the Deputy did not ask any additional questions. It was Franks
who volunteered the sock containing the drugs while nodding his head in the affirmative.
Deputy Zuberer simply took the item and put it in his pocket.
       The district court then addressed the presence of the handcuffs.        The district court
correctly determined that this factor was not particularly relevant since the physical restraints
were removed shortly before the question was asked. The restraints could not have been in place
because Franks’ own testimony established that he was able to reach into his pants, retrieve the
sock, and hand it to Deputy Zuberer. Franks argues that it was not standard procedure for
inmates to be handcuffed when they were moved throughout the jail. This is not relevant in
determining if, at the time Deputy Zuberer posed his question, Franks would feel free to leave.
As noted in Howes, “the ordinary restrictions of prison life, while no doubt unpleasant, are
expected and familiar and thus do not involve the same ‘inherently compelling pressures’ that are
often present when a suspect is yanked from familiar surroundings in the outside world and
subjected to interrogation in a police station.” Howes, 565 U.S. at 511.
       Though Franks focuses on the restriction of his freedom of movement, we recognize, as
the district court did, that not all restraints amount to custody for purposes of Miranda. The
district court properly found that Officer Zuberer’s single question presented “no coercion to
force the defendant to answer the [deputy’s] question about drugs or weapons” and that he was
not subject to custodial interrogation for purposes of Miranda.
       Franks further asserts that his responses to Deputy Zuberer’s question were involuntary
and the product of coercion. We disagree. A response that is the product of police coercion,
either physical or psychological, or that is otherwise obtained by methods offensive to due
process, must be suppressed. United States v. Patane, 542 U.S. 630 (2004). To determine
whether a defendant’s incriminating responses were given voluntarily, a court must examine the
totality of the circumstances and ask whether the defendant’s will was overborne by police
conduct. Arizona v. Fulminante, 499 U.S. 279, 287-88 (1991). A court should consider the

                                                4
characteristics of the accused and the details of the interrogation, including whether Miranda
warnings were given, the youth of the accused, the accused’s level of education or low
intelligence, the length of the detention, the repeated and prolonged nature of the questioning,
and the deprivation of food or sleep. Schneckloth v. Bustamonte, 412 U.S. 218, 226 (1973). The
presence or absence of Miranda warnings is a particularly significant factor. Missouri v. Siebert,
542 U.S. 600, 608-09 (2004).
       Having already determined Miranda warnings were not necessary, we need only address
whether Franks’ will was overborne by coercive conduct. The district court properly considered
Franks’ age, education, familiarity with the criminal justice system, and the length of the
encounter. It determined that Franks was not a minor, but an adult familiar with the criminal
justice system; there was no evidence his educational level would hinder his understanding; and
the detention was exceptionally short and comprised of a single question without deprivation of
food or sleep. We agree with the district court’s determination that, based on the totality of the
circumstances, there was no custodial interrogation or use of coercive methods that would render
Franks’ responses involuntary. 4
                                               IV.
                                        CONCLUSION
       Franks was not in custody for purposes of Miranda and his responses were not the
product of coercion. Therefore, the district court did not err in denying his motion to suppress.
Accordingly, we affirm the district court’s denial of Franks’ motion to suppress and the
judgment of conviction.
       Judge LORELLO and Judge BRAILSFORD CONCUR.




4
       Based on our conclusion that Miranda warnings were not required and Franks’ responses
were not coerced, we need not address the application of the inevitable discovery doctrine.
                                                5